EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Parfomak on January 15, 2021.
The application has been amended as follows:

To more accurately reflect the allowed claims, the Title of the application is changed to: “Method of Encapsulating a Liquid Active.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 19 and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sukhishvili et al (US20050163714) in the Non-Final Rejection filed 6/23/2020 is withdrawn because claims 19 and  20 are cancelled in the Claim Set filed 9/23/2020. Claims 1-9, 14, 15 and 21-25 in Claim Set filed 9/23/2020 are deemed free of the art. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626